DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/017728, filed May 8, 2018 and claims foreign priority of Japanese Patent Application No. 2017-096471, filed May 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on November 15, 2021 in which Claims 1-5, 7 and 11 are cancelled and Claims 6 and 8-10 are amended to change the breadth and scope of the claims. Claims 6 and 8-10 are pending in the instant application, which will be examined on the merits herein.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is not clear in that Claim 6 recites “a degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the carbamate group” that “ranges from 0.02 to 0.15” but further continue with the statement that “the degree of substitution is an average number of substitutions of the functional group represented by the structural formula or the carbamate group with respect to one glucose unit in the cellulose fibers.

	In view of the language used in Claim 6 as discussed above, Claim 8 further broaden Claim 6 by reciting “the degree of substitution with the functional group represented by the structural formula is 0.01 to 0.64” which is improper since Claim 8 is dependent from Claim 6.  Claim 6 already appears to recite that the degree of substitution of the functional group structural formula range from 0.02 to 0.15.   Accordingly, Claim 8 fails to further limit the degree of substitution recited in Claim 6 since Claim 8 now recite a degree of substitution with the functional groups is 0.01 to 0.64. 

The following ground of rejection of record in the previous Office Action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over OJI Holdings CORP (JP 2017-066272 A, filed with the IDS dated 10/31/2019) in view of Loth et al (DE 19910105 A1, provided with attached PTO-892).
	Applicant claims a fine cellulose fiber in which a part of hydroxy groups of cellulose fiber are substituted with a functional group represented by the following structural formula to introduce an ester of phosphorous acid, and substituted with a carbamate group to introduce a carbamate: [Structural formula]  

    PNG
    media_image1.png
    138
    288
    media_image1.png
    Greyscale

wherein, in structural formula, ɑ is any one of the following, R and NHR, or not present, wherein R is one of a hydrogen atom, a saturated linear hydrocarbon group, a saturated branched hydrocarbon group, a saturated cyclic hydrocarbon group, an unsaturated linear hydrocarbon group, an unsaturated branched hydrocarbon group, an aromatic group and a derivative group thereof, and β is a cation of an organic substance or an inorganic substance; and 
wherein a degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the carbamate group ranges from 0.02 to 0.15, wherein the degree of substitution is an average number of substitutions of the functional group represented by the structural formula or the carbamate group with respect to one glucose unit in the cellulose fibers.
	The OJI JP publication discloses a fine fibrous cellulose-containing material containing fine fibrous cellulose having (A) a substituent derived from the phosphoric acid group or the phosphoric acid groups is a substituent represented by the following formula (1) and the fine fibrous cellulose-containing material having (B) a group having 
[Chemical formula 1]

    PNG
    media_image2.png
    133
    407
    media_image2.png
    Greyscale

[Chemical formula 2]

    PNG
    media_image3.png
    83
    387
    media_image3.png
    Greyscale

The OJI JP publication discloses that in Formula (1), a, b, m each independently represents an integer (provided that a = b x m) ; a<SUP>n</SUP> (which may be an integer of 1) and ɑ' independently represents R or OR, R is a hydrogen atom, a saturated - linear hydrocarbon group, a saturated - branched hydrocarbon group, a saturated - cyclic hydrocarbon group, an unsaturated - linear hydrocarbon group, an unsaturated - branched hydrocarbon group, an aromatic group, or an integer of these derivatives ; and β is a cation of 1 or more valences consisting of an organic substance or an inorganic substance (see Claims 1 and 2 on pages 3 and 4 of the OJI JP publication).  The above description of the OJI JP publication embraces fine cellulose fiber being substituted with the carbamate group.  Furthermore, see paragraph no. [0017] of the OJI publication wherein the text discloses fine fibrous cellulose-containing material of being excellent in dispersibility in a slurry and when the fine fibrous cellulose-containing material is used as a slurry, the slurry has high transparency, which embraces the light transmittance of the fine cellulose fibers in a solution having a solid content of 0.2% being at least 40%.
	The instantly claimed fine cellulose fiber differs from the fine fibrous cellulose disclosed in the OJI JP publication by reciting a degree of substitution for the carbamate group ranging from 0.02 to 0.15.

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the OJI JP publication with the teaching of the Loth et al DE publication to reject the current claims since both references disclose fibrous cellulose carbamate compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the fibrous cellulose carbamate disclosed in the OJI JP publication with a fibrous cellulose carbamate having a degree of substitution that covers 0.02 to 0.15 in view of the recognition in the art, as suggested by the Loth et al DE publication, that such fibrous cellulose can be used effectively to reinforce materials. 
Response to Arguments
Applicant's arguments filed November 13, 2021 have been fully considered but they are not persuasive. Applicants argue that the OJI reference fails to recite a degree of substitution for the carbamate group that ranges from 0.02 to 0.15.  However, this argument is not persuasive since the OJI reference discloses a fine fibrous cellulose comprising a phosphate group and a urethane bond represented by the following formula (2):
  
    PNG
    media_image4.png
    76
    351
    media_image4.png
    Greyscale
,
.
   
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over OJI Holdings CORP (JP 2017-066272 A, filed with the IDS dated 10/31/2019) in view of Loth et al (DE 19910105 A1, provided with the PTO-892 dated 8/17/2021).
	Applicant claims a method for producing fine cellulose fiber, the method comprising providing cellulose fibers having a plurality of hydroxy groups; adding an additive (A) including at least one of phosphorous acids and metal phosphites and an additive (B) including at least one of urea and a urea derivative to the cellulose fibers; heating the mixture at 100 to 210ºC; washing the mixture; and fibrillating the mixture; wherein the additive (B) is added in an amount of 0.01 to 100 mol based on 1 mol of the additive (A); and 
wherein a degree of substitution of the plurality of hydroxy groups in the cellulose fibers by the carbamate group ranges from 0.02 to 0.15, wherein the degree of substitution is an average number of substitutions of the functional group represented by the structural formula or the carbamate group with respect to one glucose unit in the cellulose fibers..
	The OJI JP publication discloses fined fibrous cellulose-containing material being produced in a process wherein both Compound A and Compound B are dissolved in an aqueous solution comprising fiber raw material wherein the amount of Compound B added to the fiber raw material is preferably from 1 to 500% by weight (see paragraph 
The instant claimed method for producing fine cellulose fiber differs from the method disclosed in the OJI JP publication by reciting a degree of substitution for the carbamate group ranging from 0.02 to 0.15.
	The Loth et al DE publication discloses a cellulose matrix in the form of fibers in which the matrix consists of cellulose carbamate with a degree of substitution of 0.001 to 0.3 (see English Language Abstract on page 6), which covers degree of substitution of the carbamate group ranging from 0.02 to 0.15 recited in current Claim 9, thus 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the OJI JP publication with the teaching of the Loth et al DE publication to reject the instant claims since both references disclose fibrous cellulose carbamate compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the fibrous cellulose carbamate disclosed in the OJI JP publication with a fibrous cellulose carbamate having a degree of substitution that covers 0.02 to 0.15 in view of the recognition in the art, as suggested by the Loth et al DE publication, that such fibrous cellulose can be used effectively to reinforce materials.
Response to Arguments
Applicant's arguments filed November 13, 2021 have been fully considered but they are not persuasive. Applicants argue that the OJI reference fails to recite a degree of substitution for the carbamate group that ranges from 0.02 to 0.15.  However, this argument is not persuasive since the OJI reference discloses a fine fibrous cellulose comprising a phosphate group and a urethane bond represented by the following formula (2):
  
    PNG
    media_image4.png
    76
    351
    media_image4.png
    Greyscale
,
which embraces the carbamate group recited in current Claim 9.  Furthermore, see paragraph no. [0017] of the OJI publication wherein the text discloses fine fibrous cellulose-containing material being excellent in dispersibility in a slurry and when the fine fibrous cellulose-containing material is used as a slurry, the slurry has high transparency, which embraces the light transmittance of the fine cellulose fibers in a solution having a solid content of 0.2% being at least 40%.  The Loth et al DE publication shows that a cellulose carbamate with a degree of substitution of 0.001 to 

The following ground of rejection of record in the previous Office Action are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of US Patent No. 11,053,324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent No. 11,053,324 B2 disclose phosphoric acid-esterified fine cellulose fiber, wherein the fine cellulose fiber is produced by allowing a compound having a phosphoric acid group or a salt thereof to act on a fiber raw material containing cellulose in the presence of urea or a derivative thereof to introduce phosphoric acid groups into the fiber raw material.
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. The previous application has been updated to US Patent No. 11,053,324 B2.  Claim 5 of US Patent No. 11,053,324 B2 was newly added since the last Office Action, which is now being rejected in the current Office Action.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623